           Case 1:17-cv-08043-RA-KNF Document 105 Filed 05/03/21 Page 1 of 1




    MICHAEL G. O’NEILL
    ATTORNEY AT LAW




                                                              May 3, 2021




    Hon. Ronnie Abrams
    United States District Judge
    40 Foley Square
    New York, NY 10007

                    Re:      Passante et al. v. Makkos et al.
                             17 Civ. 8043 (RA)

    Dear Judge Abrams:
            I represent the plaintiffs. Your Honor extended until today the deadline to move to
    substitute as party plaintiff the representative of Mr. Tase’s estate. I find myself again in the
    unhappy position of having to ask the Court for another extension of that date.
            The Surrogate’s Court has still not issued letters of administration. The attorney who
    handles Surrogate’s Court work for me has followed up multiple times, but has been given no
    indication of when our application will be ruled on. Accordingly, I am respectfully requesting
    an additional 90 day extension to substitute the Tase estate as party plaintiff for Mr. Tase.
                                                         ]Respectfully yours,




Application granted. Plaintiff shall submit another status letter no later than August 6, 2021.
SO ORDERED.




_________________
Ronnie Abrams, U.S.D.J.
May 4, 2021




          30 VESEY STREET•NEW YORK•NEW YORK•10007•(212) 581-0990•DARROW@ONEILLAW.COM
